DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of sodium salt as the species of water soluble solid, polyvinyl alcohol as the species of water-soluble binding agent, and powdered metal as the species of stiffening component in the reply filed on 04/13/2021 is acknowledged.

Scope of the Elected Invention
The scope of the elected subject matter that will be examined and searched is as follows:
Claims 1-18, drawn to a sacrificial material for use in ultrasonic additive manufacturing, wherein the component species are as follows:
sodium salt as the water soluble solid, 
polyvinyl alcohol as the water-soluble binding agent, and 
powdered metal as the stiffening component.

Information Disclosure Statement
The information disclosure statement (IDS), filed on 06/17/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Interpretation
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  MPEP 2111.02.
Claim 1 at line 1 recites “[a] sacrificial material for use in ultrasonic additive manufacturing.”  The recitation “for use in ultrasonic additive manufacturing” is interpreted as an intended use because the claim body defines a structurally complete invention and the preamble only expresses a purpose for the sacrificial material.  The same recitation in line 1 in each of claims 8 and 13 is likewise interpreted as an intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 2018/0111337 A1).
With respect to claim 1, Demuth at claim 2 discloses a water soluble polymeric composition applicable as a consumable material in a 3D printer, the composition comprising a water soluble polymer, a rheological modifier, and a filler, where 90 to 100 weight percent of the individual ingredients are water soluble prior to combining.
Demuth differs from present claim 1 because it is silent as to wherein at least one water-soluble solid and at least one water-soluble binding agent are mixed and cured at a predetermined temperature for a predetermined time.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Present claim 1 is directed to a sacrificial material, rather than to a method for its preparation.  However, to the extent it limits the sacrificial material’s structure, “cured” is interpreted as modifying the mixture of “at least one water-soluble solid” and “at least water-soluble binding agent.”
Demuth at Example [0055] prepares a mixture of water-soluble polyvinyl alcohol and sodium chloride by blending at temperatures of 1 to 200°C, then extruding and air cooling the same.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  The present specification at [0013] indicates that room temperature conditions are sufficient for curing.  Otherwise, applicant has not shown the criticality of the claimed time or temperature conditions to the material containing a cured mixture.  
Accordingly, a person of ordinary skill in the art would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-
With respect to claim 3, Demuth at claim 1 specifies that the relative content of water soluble polymer is at least about 50 weight percent and of filler is at least 10 weight percent, each relative to the total composition.
With respect to claim 4, Demuth at claim 12 discloses sodium chloride as the filler.  The Example at [0055] employs a combination of polyvinyl alcohol and sodium chloride.
With respect to claims 5 and 6, Demuth at claim 10 discloses polyvinyl alcohol as the water soluble polymer.  The Example at [0055] employs a combination of polyvinyl alcohol and sodium chloride.
With respect to claim 7, Demuth differs from present claim 1 because it is silent as to wherein at least one water-soluble solid and at least one water-soluble binding agent are mixed and cured at a predetermined temperature for a predetermined time.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Present claim 1 is directed to a sacrificial material, rather than to a method for its preparation.  However, to the extent it limits the sacrificial material’s structure, “cured” is interpreted as modifying the mixture of “at least one water-soluble solid” and “at least water-soluble binding agent.”
Demuth at Example [0055] prepares a mixture of water-soluble polyvinyl alcohol and sodium chloride by blending at temperatures of 1 to 200°C, then extruding and air cooling the same.  Where the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  The present specification at [0013] indicates that room temperature conditions are sufficient for curing.  Otherwise, applicant has not shown the criticality of the claimed time or temperature conditions to the material containing a cured mixture.  
Accordingly, a person of ordinary skill in the art would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent insofar as Demuth heats the mixture up to 200°C and cools the same at room temperature.  While Demuth does not directly disclose a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent, since each of the claimed components is present and rendered obvious by the teachings of Demuth, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 8, Demuth at claim 2 discloses a water soluble polymeric composition applicable as a consumable material in a 3D printer, the composition comprising a water soluble polymer, a rheological modifier, and a filler, where 90 to 100 weight percent of the individual ingredients are water soluble prior to combining.  The Example at [0055] employs a combination of polyvinyl alcohol and sodium chloride.
Demuth differs from present claim 1 because it is silent as to wherein at least one water-soluble solid and at least one water-soluble binding agent are mixed and cured at a predetermined temperature for a predetermined time.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Present claim 1 is directed to a sacrificial material, rather than to a method for its preparation.  However, to the extent it limits the sacrificial material’s structure, “cured” is interpreted as modifying the mixture of “at least one water-soluble solid” and “at least water-soluble binding agent.”
Demuth at Example [0055] prepares a mixture of water-soluble polyvinyl alcohol and sodium chloride by blending at temperatures of 1 to 200°C, then extruding and air cooling the same.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  The present specification at [0013] indicates that room temperature conditions are sufficient for curing.  Otherwise, applicant has not shown the criticality of the claimed time or temperature conditions to the material containing a cured mixture.  
Accordingly, a person of ordinary skill in the art would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent insofar as Demuth heats the mixture up to 200°C and cools the same at room temperature.  While Demuth does not directly disclose a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent, since each of the claimed components is present and rendered obvious by the teachings of Demuth, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 10, Demuth at claim 1 specifies that the relative content of water soluble polymer is at least about 50 weight percent and of filler is at least 10 weight percent, each relative to the total composition.
With respect to claim 11, Demuth at claim 12 discloses sodium chloride as the filler.  The Example at [0055] employs a combination of polyvinyl alcohol and sodium chloride.

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Present claim 1 is directed to a sacrificial material, rather than to a method for its preparation.  However, to the extent it limits the sacrificial material’s structure, “cured” is interpreted as modifying the mixture of “at least one water-soluble solid” and “at least water-soluble binding agent.”
Demuth at Example [0055] prepares a mixture of water-soluble polyvinyl alcohol and sodium chloride by blending at temperatures of 1 to 200°C, then extruding and air cooling the same.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  The present specification at [0013] indicates that room temperature conditions are sufficient for curing.  Otherwise, applicant has not shown the criticality of the claimed time or temperature conditions to the material containing a cured mixture.  
Accordingly, a person of ordinary skill in the art would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent insofar as Demuth heats the mixture up to 200°C and cools the same at room temperature.  While Demuth does not directly disclose a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent, since each of the claimed components is present and rendered obvious by the teachings of Demuth, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent.  
With respect to claim 13, Demuth at Example at [0055] employs a combination of polyvinyl alcohol and sodium chloride.
Demuth differs from present claim 1 because it is silent as to wherein at least one water-soluble solid and at least one water-soluble binding agent are mixed and cured at a predetermined temperature for a predetermined time.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Present claim 1 is directed to a sacrificial material, rather than to a method for its preparation.  However, to the extent it limits the sacrificial material’s structure, “cured” is interpreted as modifying the mixture of “at least one water-soluble solid” and “at least water-soluble binding agent.”
Demuth at Example [0055] prepares a mixture of water-soluble polyvinyl alcohol and sodium chloride by blending at temperatures of 1 to 200°C, then extruding and air cooling the same.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  The present specification at [0013] indicates that room temperature conditions are sufficient for curing.  Otherwise, applicant has not shown the criticality of the claimed time or temperature conditions to the material containing a cured mixture.  
Accordingly, a person of ordinary skill in the art would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent insofar as Demuth heats the mixture up to 200°C and cools the same at room temperature.  While Demuth does not directly disclose a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent, since each of the claimed components is present and 
With respect to claim 15, Demuth at claim 1 specifies that the relative content of water soluble polymer is at least about 50 weight percent and of filler is at least 10 weight percent, each relative to the total composition.
With respect to claim 16, Demuth at [0049] discloses that sodium chloride Is water soluble. Claim 3 also discloses an embodiment where 100% of the ingredients are water soluble.
With respect to claim 17, Demuth at claim 10 specifies that polyvinyl alcohol is water soluble.
With respect to claim 18, Demuth differs from present claim 1 because it is silent as to wherein at least one water-soluble solid and at least one water-soluble binding agent are mixed and cured at a predetermined temperature for a predetermined time.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Present claim 1 is directed to a sacrificial material, rather than to a method for its preparation.  However, to the extent it limits the sacrificial material’s structure, “cured” is interpreted as modifying the mixture of “at least one water-soluble solid” and “at least water-soluble binding agent.”
Demuth at Example [0055] prepares a mixture of water-soluble polyvinyl alcohol and sodium chloride by blending at temperatures of 1 to 200°C, then extruding and air cooling the same.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  The present specification at [0013] indicates that room temperature conditions are sufficient for curing.  
Accordingly, a person of ordinary skill in the art would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent insofar as Demuth heats the mixture up to 200°C and cools the same at room temperature.  While Demuth does not directly disclose a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent, since each of the claimed components is present and rendered obvious by the teachings of Demuth, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the sacrificial material of Demuth to contain a cured mixture of at least one water-soluble solid and at least one water-soluble binding agent.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 2, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 2018/0111337 A1) as applied to claim 1, 8, or 13 above, and further in view of Yoshimura et al. (US 2017/0232684 A1).
With respect to claim 2, Demuth is directed to a consumable material for 3D printing comprising a polymeric material, but is silent as to further including a stiffening component species.
Yoshimura at claim 1 discloses a soluble material containing a soluble material containing at least one polymer and at least one fibrous filler.  The fibrous material minimizes deformation of the support material by suppressing foaming when moisture evaporates and is suitably glass fiber.  [0018], [0027].  Like Demuth, the composition is applicable as a water-soluble support material for preparing an object by three-dimensional printing.  Abstract, [0006].
Given that Demuth and Yoshimura are both directed to sacrificial materials and the advantages of the filler of Yoshimura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a fiber glass in order to minimize deformation of the support material by suppressing foaming when moisture evaporates from the same.

Yoshimura at claim 1 discloses a soluble material containing a soluble material containing at least one polymer and at least one fibrous filler.  The fibrous material minimizes deformation of the support material by suppressing foaming when moisture evaporates and is suitably glass fiber.  [0018], [0027].  Like Demuth, the polymer is preferably polyvinyl alcohol, which suppresses foaming and can be printed with high accuracy.  [0088].  The composition is applicable as a water-soluble support material for preparing an object by three-dimensional printing.  Abstract, [0006].
Given that Demuth and Yoshimura are both directed to sacrificial materials and the advantages of the filler of Yoshimura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a fiber glass in order to minimize deformation of the support material by suppressing foaming when moisture evaporates from the same.
With respect to claim 14, Demuth is directed to a consumable material for 3D printing comprising a polymeric material, but is silent as to further including a stiffening component species.
Yoshimura at claim 1 discloses a soluble material containing a soluble material containing at least one polymer and at least one fibrous filler.  The fibrous material minimizes deformation of the support material by suppressing foaming when moisture evaporates and is suitably glass fiber.  [0018], [0027].  Like Demuth, the polymer is polyvinyl alcohol, which suppresses foaming and can be printed with high accuracy.  [0088].  The composition is applicable as a water-soluble support material for preparing an object by three-dimensional printing.  Abstract, [0006].
Given that Demuth and Yoshimura are both directed to sacrificial materials and the advantages of the filler of Yoshimura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a fiber glass in order to minimize deformation of the support material by suppressing foaming when moisture evaporates from the same.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768